United States Court of Appeals
                                                                   Fifth Circuit
                                                                F I L E D
                    UNITED STATES COURT OF APPEALS
                                                               December 9, 2004
                            FOR THE FIFTH CIRCUIT
                                                            Charles R. Fulbruge III
                                                                    Clerk


                                No. 04-20029
                              Summary Calendar




     DESA MAE WELLS,

                                            Plaintiff-Appellant,

                                     v.

     BRETON MILL APARTMENTS EQUITY RESIDENTIAL
     PROPERTIES; EQUITY RESIDENTIAL PROPERTIES,

                                            Defendants-Appellees.



         Appeal from the United States District Court for the
                  Southern District of Texas, Houston
                              4:03-CV-359



Before WIENER, BENAVIDES and STEWART, Circuit Judges.

PER CURIAM:*

     Appellant Desa Mae Wells (Wells) appeals from the dismissal of

her claims based on Rule 12(b)(6) of the Federal Rules of Civil

Procedure.     We affirm.

     Wells was evicted from her dwelling for failure to pay rent.

She does not complain of the eviction process.           Rather, Wells


     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
claims that her eviction and/or the subsequent decision not to

renew her lease was based on discrimination or retaliation in

violation of 42 U.S.C. §§ 1981, 1982, and 1983, 42 U.S.C. § 3601-

3631, and the Fifth, Thirteenth and Fourteenth Amendments to the

United States Constitution.      The defendants/appellees responded

with a motion to dismiss based on Rule 12(b)(6) and also asserted

a   nondiscriminatory   basis   for       Well’s    eviction;   to   wit,   the

nonpayment of rent.     Wells neither responded to the motion to

dismiss or the nondiscriminatory basis asserted by defendants for

her eviction.

      The district court deemed the motion to dismiss with respect

to the section 1981 claim unopposed and dismissed the claim and

after a careful review of the pleadings, set forth in detail its

rationale in dismissing Well’s claims.             We affirm essentially for

the reasons stated by the district court in its order signed

December 1, 2003.     Even if we consider Well’s purported amended

complaint, the complaint remains conclusory and fails to remedy the

deficiencies in the pleadings that properly lead to the dismissal

of Well’s claim.

      The judgment of the district court is affirmed.

                                                                     AFFIRMED




                                      2